           Case 2:21-cv-00187-AC Document 3 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       ALEX LEONARD AZEVEDO,                           No. 2:21-cv-0187 AC P
12                       Petitioner,
13            v.                                         ORDER
14       THE PEOPLE,1
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. Petitioner has not, however, filed an in forma

19   pauperis affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a).

20   Petitioner will be provided the opportunity either to submit the appropriate affidavit in support of

21   a request to proceed in forma pauperis or to submit the appropriate filing fee.

22           In accordance with the above, IT IS HEREBY ORDERED that:

23           1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

24   support of his request to proceed in forma pauperis or the appropriate filing fee. Petitioner’s

25   1
       The court notes for the record that petitioner is currently housed at Pleasant Valley State Prison.
26   See ECF No. 1 at 1. Ron Godwin is the current acting warden at that facility. Therefore, the
     court shall direct the Clerk of Court to substitute his name as the respondent in this matter in lieu
27   of “The People.” See Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992) (citation
     omitted) (stating proper respondent in federal habeas corpus petition is petitioner’s immediate
28   custodian).
                                                         1
           Case 2:21-cv-00187-AC Document 3 Filed 02/08/21 Page 2 of 2


 1   failure to comply with this order will result in a recommendation that this action be dismissed,
 2   and
 3           2. The Clerk of Court is directed to:
 4              a. Change the name of respondent from “The People” to “Ron Godwin, Acting
 5   Warden,” and
 6              b. Send petitioner a copy of the in forma pauperis form used by this district.
 7   DATED: February 8, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
